DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the 
In addition, as evidenced by the PTAB decision filed 12/03/20 (specifically, the paragraph bridging pages 5 and 6), the disclosure does not provide the necessary algorithm for either the recited "capacity controlling part" or the recited "target refrigerant temperature changing part", but instead only discloses a generic computer module.  As such the disclosure fails the written description requirement of 112(f) and is rejected under 112(a).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, it is unclear what is intended to be encompassed by the limitation “a room set temperature being a target temperature value set for the air conditioned space where said indoor unit is located”. The indentation, positioning, and punctuation appear to indicate that this is intended to be part of what the capacity controlling part is intended to do. However, “a room set temperature being a target temperature value set for the air conditioned space where said indoor unit is located” is not an action. Therefore, it is unclear what is intended to be encompassed by this limitation.
Regarding claim 1, it is unclear how an “initial” target temperature can be changed, as in “that changes the initial target evaporation temperature to a first target evaporation temperature or the initial target condensation temperature to a first target condensation temperature”.
And “initial” number is the number that the system starts out using; an “initial” target temperature is the target temperature when the system is started up. By definition, this is not a number which can change. Therefore, the recitation of changing the initial target temperatures is self-contradictory and unclear.
Claim 1 recites the limitation "the target evaporation temperature" in the fifth line of the second page of the claim.  There is insufficient antecedent basis for this limitation in the claim.

Claim 1 recites the limitation "the target condensation temperature" in the seventh line of the second page of the claim.  There is insufficient antecedent basis for this limitation in the claim.



Regarding claim 1, it is similarly unclear how the second changing control is performed.

Because the disclosed structure appears to be a general-purpose computer, and there is not recitation of the particular algorithm used to perform the recited steps, it is unclear what is intended to be encompassed by the invocation of 112(f) in the claims.
Furthermore, as best understood by the examiner, the claims are so indefinite that to reject them using prior art would require undue speculation on the part of the examiner. See pages 6-7 of the Board of Appeals decision in the instant application, mail date 12/3/2020; see also MPEP 2143.03.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive. The reasons are as follows.
It is argued on page 9 that the Decision on Appeal indicates that the claims do not clearly specify what is controlled to achieve certain conditions, and it is argued bridging pages 9 and 10 that the claims have been amended such that sufficient structure and the manner in which it is controlled are now recited.

However, to recite that the capacity controlling part is configured to control a capacity of the compressor until the target temperature is reached is not the same as to recite what steps are required to make that happen. Furthermore, the target refrigerant temperature changing part does not appear to be recited with any more specificity than was previously the case; “in accordance with temperature differences between the room set temperatures and the measured room temperatures”, as now recited, is no more specific than “in accordance with temperature differences between room temperatures of air conditioned spaces targeted by the indoor units and set temperatures that are target values of the room temperatures”, as was recited when the Board of Appeals wrote the decision. Therefore, the argument that the claims, as amended, recite sufficient structure and an adequately clear algorithm is unpersuasive.
It is argued on page 10 that claims 3-4 have been amended in a manner similar to claim 1, as they generally follow the same formats. However, as noted above, the amended claims 3-4 are also considered unclear.
It is argued on page 10 that the prior art rejections were reversed and are now moot.
The applicant’s attention is respectfully called to the paragraph bridging pages 6 and 7 of the Decision, which explicitly states “Because we determine the claims to be indefinite, and addressing the rejection would require speculation on our part as to what is actually required by the claim” in reference to the prior art rejection. This paragraph also explicitly states “It should be understood, however, that our decision in this regard is based solely on the indefiniteness of the claimed subject matter, and does not reflect the adequacy of the prior art evidence applied in support of the rejections.” (emphasis added by the examiner).  The examiner still considers the rejections to be relevant, and the response to 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530.  The examiner can normally be reached on 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/Examiner, Art Unit 3763                                                                                                                                                                                                        /EDWARD F LANDRUM/Supervisory Patent Examiner, Art Unit 3763